Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000972
                                                        15-MAR-2016
                                                        10:47 AM
                          SCWC-14-0000972


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   ACE QUALITY FARM PRODUCTS,

            LLC, a Hawai'i Limited Liability Company;

    WESTERN SALES TRADING COMPANY, INC., a Guam corporation,

                Respondents/Plaintiffs-Appellees,


                                vs.


               ERIC HAHN dba AQUARIUS ENDEAVORS,

                Petitioner/Defendant-Appellant,


                                and


     7D FOOD INTERNATIONAL, INC., a Philippine corporation,

                 Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-14-0000972; CIV. NO. 09-1-0351)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,

  and Circuit Judge Nakasone, in place of McKenna, J., recused)


          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on February 3, 2016, is hereby rejected. 

          DATED:   Honolulu, Hawai'i, March 15, 2016.
Francis T. O’Brien               /s/ Mark E. Recktenwald

for petitioner

                                 /s/ Paula A. Nakayama

Cynthia A. Farias and

Mark S. Hamilton for             /s/ Richard W. Pollack

respondent 

                                 /s/ Michael D. Wilson


                                 /s/ Karen T. Nakasone